MORROW, Circuit Judge.
The Minnesota & Oregon Land & -Timber Company (a corporation organized and existing under and by virtue of the laws of tire state of Minnesota) filed its amended complaint in the court below against the Hewitt Investment Company (a corporation organized and existing under and by virtue of the laws of the state of Washington) for the purpose of compelling the defendant corporation to make, execute, and deliver to one E. Z. Ferguson (who was joined as a party complainant in said action), for and on behalf of the complainant corporation, a deed for the following described real property, situate in Clatsop.county, Or., pursuant to an agreement for the sale of said lands alleged to have been entered into between the defendant corporation and said E. Z. Ferguson, acting on behalf of and as agent for said plaintiff, Minnesota & Oregon Land & Timber Company: The S. E. % of the N. E. % and the N. E. % of the S. E. *4 of section 10, the S. W. % of the N. W. % and the N. W. % of the S. W. % of section 11, the S. E. % of section 17, the E. y2 of the N. W. % and the W. % of the N. E. % of section 20, and the N. E. % of section 30, all in township 6 N., of range 6 W. of the Willamette meridian, all in Clatsop county, Or. This case was tried in the court below before Judge Wolverton, who heard the witnesses and saw their demeanor on the stand. His opinion (Minnesota & Oregon Land & Timber Co. v. Hewitt Inv. Co. [D. C.] 201 Fed. 752) contains a very full and searching review of the testimony in the case. We have read that testimony, and have considered it in the light of the arguments submitted on behalf of the appellant for a reversal of the decree. We find no reason to differ from the learned judge in the court below in the conclusions he reached upon the evidence in the case. For the reasons there stated, the decree of the court below is affirmed.